Title: From Benjamin Franklin to Vergennes, 22 October 1778
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Oct. 22. 1778
I am perfectly of the same Sentiments with your Excellency respecting Count d’Estaign. I know his Zeal for the Cause, and have a high Opinion of his Abilities. I have therefore not the least doubt but that his going to Boston was a Measure absolutely necessary, and will appear to be for the common Good. We just now learn that our Troops on Rhodeisland had made good their Retreat without the Loss of a Man. I have the honour to be with great Respect, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excellency the Count de Vergennes.
